
	
		II
		112th CONGRESS
		2d Session
		S. 3502
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to prohibit rental
		  of motor vehicles under a safety recall because of a defect related to motor
		  vehicle safety or noncompliance with an applicable motor vehicle safety
		  standard until the defect or noncompliance is remedied, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Raechel and Jacqueline Houck Safe
			 Rental Car Act of 2012.
		2.Application of
			 motor vehicle safety standards to car rental companies
			(a)Covered rental
			 vehicle and rental company definedSection 30102(a) of title 49,
			 United States Code, is amended—
				(1)by redesignating
			 paragraphs (1) through (11) as paragraphs (2), (3), (4), (5), (6), (7), (8),
			 (9), (10), (12), and (13), respectively;
				(2)by inserting
			 before paragraph (2) (as so redesignated) the following:
					
						(1)covered
				rental vehicle means a motor vehicle that—
							(A)is rated at 26,000
				pounds gross vehicle weight or less;
							(B)is rented without
				a driver for an initial term of less than 4 months; and
							(C)is part of a motor
				vehicle fleet of 5 or more motor vehicles that is used for rental purposes by a
				rental company.
							;
				and
				(3)by inserting after
			 paragraph (10) (as so redesignated) the following:
					
						(11)rental
				company means a person who—
							(A)is engaged in the
				business of renting covered rental vehicles; and
							(B)uses for rental
				purposes a motor vehicle fleet of 5 or more covered rental
				vehicles.
							.
				(b)Notification by
			 rental companies to renters
				(1)In
			 generalSection 30119 of such title is amended by adding at the
			 end the following:
					
						(g)Notification by
				rental company to renterA rental company that receives a
				notification required under section 30118 of this title that includes the
				vehicle identification number of a covered rental vehicle during a period in
				which the vehicle is rented shall, as soon as practicable, contact the renter
				of the vehicle and any authorized driver of the vehicle for whom the rental
				company has immediate contact information to inform the renter and authorized
				driver of the defect or
				noncompliance.
						.
				(2)RegulationsThe
			 Secretary of Transportation may not begin any process to promulgate regulations
			 under subsection (g) of such section, as added by paragraph (1), until the date
			 that is 3 years after the date of the enactment of this Act.
				(c)Limitation on
			 sales, leases, or rentals by rental companiesSection 30120(i) of
			 such title is amended—
				(1)in paragraph
			 (1)—
					(A)in the matter
			 preceding subparagraph (A)—
						(i)by
			 inserting , or the manufacturer has provided to a rental company
			 notification about a covered rental vehicle (including the vehicle
			 identification number for such vehicle) in the company’s possession at the time
			 of notification, after time of notification; and
						(ii)by
			 striking the dealer may sell or lease and inserting the
			 dealer or rental company may sell, lease, or rent; and
						(B)in subparagraph
			 (A), by striking under the sale or lease and inserting
			 under the sale, lease, or rental agreement;
					(2)in paragraph (2),
			 by inserting or rental company after a dealer;
			 and
				(3)in the subsection
			 heading by striking or
			 Lease and inserting , Lease, or
			 Rental.
				(d)Prohibition on
			 making safety devices and elements inoperativeSection 30122(b)
			 of such title is amended by inserting rental company, after
			 dealer, both places it appears.
			(e)Inspections,
			 investigations, and records
				(1)Matters that can
			 be inspected and impoundmentSubsection (c)(2) of section 30166
			 of such title is amended by striking or dealer both places it
			 appears and inserting dealer, or rental company.
				(2)Records and
			 making reportsSubsection (e) of such section is amended by
			 striking or dealer each place it appears and inserting
			 dealer, or rental company.
				(3)Providing copies
			 of communications about defects and noncomplianceSubsection (f)
			 of such section is amended by inserting rental companies or
			 other after dealers or to.
				(f)Research
			 authorityThe Secretary of Transportation may conduct a study of
			 the effectiveness of the amendments made by this section and of other
			 activities of rental companies (as defined in section 30102(a) of title 49,
			 United States Code, as added by subsection (a)(2)) related to their use and
			 disposition of motor vehicles that are the subject of a notification required
			 under section 30118 of title 49, United States Code.
			(g)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 60 days after the date of enactment of this Act.
			
